DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 11/27/2019.
Claims 1-7 are presented for examination.
This application is a 371 of PCT/JP2018/024800 filed on 06/29/2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly et al. (US 2002/0017567).
herein finger-mounted housing 20 includes a bar code scanner 203 for generating a digitized signal descriptive of the bar code symbol and transmitted by radio transmission to a decoder 213}configured to generate the image, and is-configured to transmit the generated image to the portable information terminal (see fig.# 9; ¶ 105+).
Re Claim 2: Connolly teaches device and method, further comprising a light source {herein scan module 1 emits a scanning laser beam 10 directing towards a bar code symbol 13} configured to display a marker in a region to be imaged by the image sensor (¶ 75+).
Re Claim 3: Connolly teaches device and method, further comprising: an imager having the image sensor disposed therein; and a release {herein a separate ring 116} separate from the imaging unit and configured to input to the imager a trigger signal for generating the image, imager and the release being configured to be worn on different fingers (see fig.# 5; 90+).
Re Claim 4: Connolly teaches device and method, wherein the release has a switch 104/206 configured to generate the trigger signal, the switch is disposed at a position so as to be operable with a thumb 208 (89-92, 103-107, 166+).
Re Claim 5: Connolly teaches device and method, wherein the release includes a first release having a first electrode 510 and to be worn on a thumb; and a second release having a second electrode and to be worn on a part of a hand different from the thumb, and the trigger signal is generated when the first electrode and the second electrode are brought into contact with each other (¶ 101+).
herein radio transmitter 210} configured to transmit the image to the portable information terminal (see fig.# 9; ¶ 103+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Horn et al. (US 2015/0278570) teaches hand-mounted indicia-reading device finger motion triggering. 
Hicks et al. (US 2014/0249944) teaches wearable module scanner system with mobile tablet having a mobile POS and enterprise resource planning application.
Curry et al. (US 2002/0030094) teaches arrangement for and method of establishing a local relationship among peripherals in a wireless local area network.
Miller et al. (US 2016/0171268) teaches host feedback of scan status.
Sakamoto et al. (US 2020/0134275) teaches wearable electronic device.
Shai (US 2011/0007035) teaches finger-worn device and related method of use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887